DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated October 10, 2022.

As for Applicant’s argument regarding the amendments to independent claim 1 overcoming Kunze: “In contrast, Kunze merely discloses a camera that captures an image of the touch screen 29 and the user's hand. This image is then displayed on remote screen 25 which allows the driver to control touch screen 29 without taking their eyes off the road.” (Remarks, page 6); the touch screen of Kunze is separate from the remote screen, thus reading on one amendment to claim 1.
In addition, paragraph 10 of Kunze teaches an arrow being displayed to the user on the remote screen as a guide, thus reading on a different amendment to claim 1.

Accordingly, amended independent claim 1 remains rejected.  The similarly amended independent claim 8 remains rejected as well.  The dependent claims also remain rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunze (US 2017/0349099 A1).

Instant Claim 1: A control system installed aboard a vehicle  (“FIG. 2 shows a vehicle interior cabin with touch screen, knobs at the central cluster, a camera attached at the inner center rearview mirror, a camera integrated into the instrument cluster, and a HUD vision image 25 projected onto the windshield;” (Kunze, paragraph 7)  The combination of all the equipment of Kunze corresponds to the control system of the claim.)

and configured to allow a user to control a function of equipment of the vehicle by performing a touch gesture,  (Referring to fig 3 of Kunze, touch screen 29 is illustrated.  The user may control, for example, the “RADIO” by way of a touch gesture on touch screen 29.)

the control system comprising: a remote screen configured to display display data corresponding to said function in field of vision of the user;  (“The camera's live images may be presented as part of the (real time) image content 25 of a head up display device 24 (HUD), or of a display screen disposed at an area that is readily viewable by the driver when driving the vehicle so that the driver does not have to take his or her eyes off the road while driving and viewing the display screen.” (Kunze, paragraph 37)  The head up display device 24 of Kunze corresponds to the remote screen of the claim.  Fig 3 of Kunze illustrates the head up display device 24 mirroring the content of touch screen 29, including “RADIO”.)

a control touch screen separate from the remote screen, the control touch screen configured to generate instruction data associated with a control area, said control area being defined as a part of the control touch screen on which the user performs the touch gesture on the basis of said display data displayed by the remote screen;  (Referring to fig 3 of Kunze, the control icons displayed on touch screen 29 and selected by the user corresponds to the instruction data of the claim.  The display of the touch screen 29 corresponds to the control area of the claim.)

and a computation module, coupled to the control touch screen and to the remote screen,  (“The vision system includes an image processor or image processing system that is operable to receive image data from one or more cameras and provide an output to a display device for displaying images representative of the captured image data.” (Kunze, paragraph 32)  The processor of Kunze corresponds to the computation module of the claim.)

configured to: generate said display data when the computation module is activated by a random press performed on the control touch screen;  (“In applications where the input device is a touch pad or touch screen, the touch pad or screen is able to sense the finger tips approaching and touching very precisely (by its sensor nature). The touch screen or touch pad sensing input may optionally be fused with the data of the camera or cameras or taken alone as a control output for the hand or finger augmentation. In case the input device is a touch screen, the screen content or parts of it or a similar content may by shown as well, together with the hand, the outline of the hand or the finger tips.” (Kunze, paragraph 42))

determine, on the basis of said instruction data received from the control touch screen, the function controlled by the user;  (“For example, the HUD may display the driver's pointing finger together with the copy or avatar of a touch screen showing alphanumeric soft buttons of a navigation system input interface for entering city and street names intuitively, and by that stress free, since the finger movements will be directly reflected within the HUD image in front of the driver.” (Kunze, paragraph 38)  In this example from Kunze, the user is controlling the navigation system function.)

communicate with said equipment of the vehicle so that the equipment activates the function controlled by the user;  (The processor of Kunze communicates with the navigation system, radio, etc.)

and generate guidance data corresponding to said function that are displayed in the user's field of vision by the remote screen, the guidance data including an arrow so as to indicate a direction in which the user needs to move their hand on the control touch screen in order to control said function,  (“FIG. 5 shows a HUD vision image in accordance with the present invention, which may be generated as a visible image to the driver as shown in FIGS. 2, 3 and 7, showing the driver's pointing finger as an arrow hovering over the letters he or she is selecting;” (Kunze, paragraph 10)  The arrow of Kunze displayed on the head up display device 24 while the driver is driving corresponds to the guidance data of the claim.  Fig 5 of Kunze illustrates how the arrow on the head up display device 24 indicates to the driver a direction in which he needs to move his hand in order to make his intended selection.)

wherein: the remote screen comprises a central area and a display area in which said display data are displayed, the guidance data corresponding to said function indicating a direction from the central area to said display area corresponding to said display data.  (Referring to fig 3 of Kunze, head up display device 24 contains a central area where the avatar of the driver’s hand is located; and a display area containing the icons “RADIO”, “MEDIA”, etc.  This presentation to the driver indicated to the driver the direction in which he needs to perform the touch.)


Instant Claim 2: The control system as claimed in claim 1, wherein said guidance data corresponding to the function display the arrow on the 32018P09561WOUSPATENTremote screen towards said display area corresponding to said display data of said function.  (“FIG. 5 shows a HUD vision image in accordance with the present invention, which may be generated as a visible image to the driver as shown in FIGS. 2, 3 and 7, showing the driver's pointing finger as an arrow hovering over the letters he or she is selecting;” (Kunze, paragraph 10))


Instant Claim 3: The control system as claimed in claim 1, wherein the instruction data relating to the control area comprise coordinates of the control area and the order of the pixels in the control area that are pressed during performance of the touch gesture; the coordinates of the control area being determined on the basis of the coordinates of at least some of the pixels included in the control area.  (The touch screen 29 of Kunze inherently contains pixels identified by coordinates.  When a user presses the touch screen 29, the location is noted through pixels and coordinates.)


Instant Claim 4: The control system as claimed in claim 1, wherein the remote screen comprises a central area and at least one display area in which said display data are displayed, the guidance data corresponding to said function indicating a direction from the central area to said display area corresponding to said display data,  (This portion of claim 4 is substantially included within claim 1, and thus, is rejected under similar rationale.)

and wherein the remote screen comprises multiple display areas distributed over a circle shape and around the central area.  (Referring to fig 4 of Kunze, head up display device 24 presents the icons “RADIO”, “MEDIA”, etc. in a circular shape.)


Instant Claim 5: The control system as claimed in claim 1, wherein the computation module is configured to compare the received instruction data relating to the control area with one or more sets of predefined data, so as to determine which function is the one the user has controlled.  (When the user of Kunze selects an icon from touch screen 29, the processor of Kunze inherently receives a notification as to the location of the user’s touch, wherein the processor compares that location to locations in memory associated with icons.)


Instant Claim 6: The control system as claimed in claim 1, wherein the remote screen comprises a central area and a display area in which said display data are displayed, the guidance data corresponding to said function indicating a direction from the central area to said display area corresponding to said display data,  (This portion of claim 6 is substantially included within claim 1, and thus, is rejected under similar rationale.)

and wherein the display data corresponding to said function comprise an icon that is representative of said function and of the coordinates of said display area of the remote screen in which the representative icon is displayed.  (Referring to fig 3 of Kunze, head up display device 24 mirrors the content of touch screen 29, including the “RADIO” icon.)


Instant Claim 7: The control system as claimed in claim 1, wherein the remote screen is a head-up display located in the user's field of vision.  (“The camera's live images may be presented as part of the (real time) image content 25 of a head up display device 24 (HUD), or of a display screen disposed at an area that is readily viewable by the driver when driving the vehicle so that the driver does not have to take his or her eyes off the road while driving and viewing the display screen.” (Kunze, paragraph 37))


Instant Claim 8: (Method claim 8 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 8 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626